         Case 4:19-cr-00117-BRW Document 132 Filed 09/06/19 Page 1 of 2



                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                 WESTERN DIVISION

UNITED STATES OF AMERICA

       vs.                            4:19-CR-00117-BRW

Chico Jahoney Russell
Terrance Deandre Jackson
Edmond Dawayne Battles
Brandon Dean Banks
Justin L Nugent
Jahoney Milik Russell
Adam J Besser
Justin Wayne McClure
Elliott Easton Davies
Clansey Cole Hedrick
Jasmine Ariel Scott
Ashia Michelle Brason
                                             ORDER

       Pending is the Motion for Continuance (Doc No. 129) filed by, separate defendant Brandon

Dean Banks. After a review of the Motion, and there being no objection, the Court finds that the

Motion should be GRANTED. The trial is removed from the current trial docket of October 1,

2019 and October 29, 2019 is rescheduled to begin Tuesday, April 28, 2020 at 9:30 a.m.

       Any delay in commencing the trial of this case occasioned by the continuance ordered

herein shall be excludable under the provisions of the Speedy Trial Act, as provided by Title 18,

United States Code, Section 3161(h)(7)(A) for defendant Brandon Banks. As to the remaining

defendants, any delay in commencing the trial of this case occasioned by the continuance ordered

herein shall be excludable under the provisions of Title 18, United States Code, Section 3161(h)(6).

       Pursuant to General Order No. 54, counsel for defendants are authorized to bring electronic

device(s) to the courthouse for this proceeding.
 Case 4:19-cr-00117-BRW Document 132 Filed 09/06/19 Page 2 of 2



IT IS SO ORDERED this 6th day of September, 2019.


                                     Billy Roy Wilson
                            UNITED STATES DISTRICT JUDGE
